DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to applicant's amendment filed on 4 January 2021.  Applicant’s amendment on 4 January 2021 amended Claims 1, 19, and 20.  Currently Claims 1-12, and 14-20 are pending and have been examined.  Claim 13 was previously canceled.  The Examiner notes that the 101 has been maintained.  

Response to Arguments

Applicant's arguments filed 9 July 2020 have been fully considered but they are not persuasive.

The applicant argues on page 12-13 that “the present claims recite a practical application by reciting meaningful limitations that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  Claim 1, for example recites elements such as predicting purchasing needs for the plurality of consumers based on the consumer industries and a status of the plurality of consumers in the consumer industries and determining relevant merchants associated with the consumer industries”. 

In response to the arguments the Examiner point out that while the Applicant is arguing that the limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, however the claims as presented is viewed as merely data that is collected, analyzed and specific analyzed data is displayed which is a court recognized abstract idea.  There is nothing in the disclosure in a level of specificity to indicate that there is an improvement in the functioning of a computer, or an improvement to other technology or technical field.  While the Applicant argues that the claims utilize a computer system and a practical application using a machine process as noted other than reciting “by a processor,” nothing in the claim precludes the determining, culling, identifying, and recommending steps from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually collecting and analyzing (culling and identifying) data regarding consumer transactions in order to recommend a merchant to a consumer. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a 
The claims recites an abstract idea directed to a mental process (i.e. to analyzing and managing spend engagement and relevance of merchants and customers in order to manage incentives).  Using a computer to identifying, predicting, determining, culling, and recommending the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The analyzing and managing spend engagement and relevance of merchants and customers in order to manage incentives would clearly be to a mental activity that a company would go through in order to decide how to interact with a user based on transaction data.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering, data analysis to determine how to manage recommendations of merchants to customers and is viewed as merely the collection of data, analysis of the collected data, and the displaying of the analyzed information which is a court recognized abstract idea.  Therefore the rejection is maintained.

The Applicant argues on page 14-15 that “the present claims improve the functionality of computer by unconventional operation.  The claim recite predicting purchasing needs for the plurality of consumers based on the consumer industries and a status of the plurality of consumers in the consumer industries and determining relevant merchants associated with the 
The Examiner respectfully disagrees.
In response to the arguments the Examiner point out that as noted above the claims as presented is viewed as merely data that is collected, analyzed and specific analyzed data is displayed which is a court recognized abstract idea.  There is nothing in the disclosure in a level of specificity to indicate that there is an improvement in the functioning of a computer, or an improvement to other technology or technical field.  There is nothing in the disclosure in a level of specificity to indicate that there is an improvement in the functioning of a computer, or an improvement to other technology or technical field.  While the claims might provide a benefit when reviewed as trying to overcome prior (which has not yet been established), but is viewed as merely a possible improvement to the abstract idea, but not an improvement the functionality of computer by unconventional operation.  
With respect to the instant application being examined under step 2B, i.e., it is viewed as merely instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or 

The remaining Applicant's arguments filed 4 January 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-12, and 14-20 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-12, and 14-20 is/are directed to the abstract idea of analyzing and managing spend engagement and relevance of merchants and customers in order to manage incentives.  The claimed invention is directed to a judicial 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-12, and 14-18) is/are directed to a method, claim(s) (19) is/ are directed to a computer readable medium, and claims(s) (20) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-12, and 14-20 recite(s) mental process.  Specifically the independent claims 1, 19, and 20 recites as drafted, the claim recites the limitation of identifying consumer industries, predicting purchasing needs, determining relevant merchants, culling consumers based on similarity scores, identifying consumer competitors, determining, relevant competitor, determining the plurality of the consumers, and recommending merchants, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining, culling, identifying, and 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts Examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2



The claim recites the additional element(s): that a processor is used to perform the identifying, predicting, determining, culling, and recommending steps.  The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (identifying consumer industries, predicting purchasing needs, determining relevant merchants, culling a consumer, identifying consumer competitors, determining, relevant competitor, determining the plurality of the consumers and recommending merchants). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of 

Note to the Applicant from the October 2019 Guidance: Generally, Examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the Examiner concludes the disclosed invention does not improve technology, the burden shifts to Applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an Applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1, 19, and 20 recite(s) identifying consumer industries, predicting purchasing needs, determining relevant merchants, culling of a consumer, identifying consumer competitors, determining, relevant competitor, determining the plurality of the consumers and recommending merchants which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for identifying, predicting, determining, culling, and recommending which is the abstract idea steps of valuing an idea (using analyzed consumer transaction to determine a recommendation) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. to analyzing and managing spend engagement and relevance of merchants and customers in order to manage 
The analyzing and managing spend engagement and relevance of merchants and customers in order to manage incentives would clearly be to a mental activity that a company would go through in order to decide how to interact with a user based on transaction data.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to manage recommendations of merchants to customers:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 2-7, 9, 10, 13-16, and 18 recite limitations which further limit the claimed analysis of data.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to 

Claims 8, 11, 12, and 17recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the consumer what which is the best merchant to recommend to the consumer.  This is not a technical or technological problem but is rather in the realm of transaction analysis and management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 


With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the Examiner and the Applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the Applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 9, 10, 15, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. Patent Publication 2005/0055275 A1) (hereafter Newman) in view of Moncreiff (U.S. Patent Publication 2009/0248490 A1) in further view of McGloin et al. (U.S. Patent Publication 2005/0283394 A1) (hereafter McGloin).

	Referring to Claim 1, Newman teaches a method comprising:

	Computer based system (see; par. [0078] of Newman teaches a computer based system)

identifying, by a computer-based system, consumer industries for each of a plurality of consumers based on transactions associated with the plurality of consumers (see; par. [0024], par. [0027], and par. [0100] of Newman teaches identifying markets (i.e. industries) that consumers purchase products in).

predicting, by the computer-based system, purchasing needs for the plurality of consumers based on the consumer industries and a status of the plurality of consumers in the consumer industries (see; par. [0178], and par. [0196] of Newman teaches predicting purchasing needs of the consumer and monitoring which the consumer markets are purchasing products in and understanding the consumer profile data and consumer attitudes (i.e. status)).

determining, by the computer-based system, relevant merchants associated with the consumer industries based on at least one of a number of consumers in the consumer industries transacting at a merchant, a number of consumers in the consumer industries having the merchant or a merchant industry as a top ten aggregate spending target, a percentage of consumers indicating the merchant industry as a top ten aggregate spending target, an amount of consumer spending at the merchant, an importance of a consumer industry for the merchant industry based on relative expenditure ranking, a volume of transactions at the merchant or types of goods sold by the merchant (see; par. [0077] and par. [0079] of Newman teaches determining relevant merchants based on transactions at the merchant).

identifying, by the computer-based system, consumer competitors of the plurality of consumers based on the consumer industries, gross sales of the consumer competitors, nearest geographic location of the consumer competitors or greatest spend engagement with a transaction account (see; par. [0023], par. [0050] and par. [0193] of Newman teaches identifying consumer competitors looking to get the consumer based on competitors sales and location dealing with based on size of daily transaction (i.e. large)).

Newman does not explicitly disclose the following limitation, however,

Moncreiff teaches determining, by the computer-based system, relevant competitor merchants associated with the consumer competitors based on an amount of spending by the relevant competitor merchants, the volume of transactions at the relevant competitor merchants and the types of goods sold by the relevant competitor merchants (see; par. [0038]-[0041] of Moncreiff teaches determining competitors that have similar spending and number of sales of similar goods of the market), and
determining, by the computer-based system, the plurality of the consumers and the consumer industries that are relevant to create relevant consumers and relevant consumer industries (see; par. [0019], par. [0043], par. [0061] and Moncreiff teaches determining 
recommending, by the computer-based system, merchants to the plurality of consumers, wherein the merchants include the relevant merchants and the relevant competitor merchants (see; par. [0019]-[0020], par. [0028], and par. [0039] of Moncreiff teaches recommending merchants to consumers utilizing targeted information taking into account available merchants including competitor merchants).

The Examiner notes that Newman teaches similar to the instant application deal with the analyzing market efforts. Specifically, Newman uses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights and as it comparable in certain respects to the instant application determining spend engagement and relevance of consumer transaction data and understanding the specific market it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Moncreiff provides the competitive business analysis and as it is comparable in certain respects to Newman which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Newman discloses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights.  However, Newman fails to disclose that determining, by the computer-based system, relevant competitor merchants associated with the consumer competitors based on an amount of spending by the relevant competitor merchants, the volume of transactions at the relevant competitor merchants and the types of goods sold by the relevant competitor merchants, determining, by the computer-based system, the plurality of the consumers and the consumer industries that are relevant to create relevant consumers and relevant consumer industries, and recommending, by the computer-based system, merchants to the plurality of consumers, wherein the merchants include the relevant merchants and the relevant competitor merchants.

Moncreiff discloses determining, by the computer-based system, relevant competitor merchants associated with the consumer competitors based on an amount of spending by the relevant competitor merchants, the volume of transactions at the relevant competitor merchants and the types of goods sold by the relevant competitor merchants, determining, by the computer-based system, the plurality of the consumers and the consumer industries that are relevant to create relevant consumers and relevant consumer industries, and recommending, by the computer-based system, merchants to the plurality of consumers, wherein the merchants include the relevant merchants and the relevant competitor merchants..

It would be obvious to one of ordinary skill in the art to include in the business marketing analysis (system/method/apparatus) of Newman determining, by the computer-based system, relevant competitor merchants associated with the consumer competitors based on an amount of spending by the relevant competitor merchants, the volume of transactions at the relevant competitor merchants and the types of goods sold by the relevant competitor merchants, determining, by the computer-based system, the plurality of the consumers and the consumer industries that are relevant to create relevant consumers and relevant consumer industries, and recommending, by the computer-based system, merchants to the plurality of consumers, wherein the merchants include the relevant merchants and the relevant competitor merchants. as taught by Moncreiff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Newman and Moncreiff teach the collecting of marketing data related to a user transaction data in order to refer future opportunities and they do not contradict or diminish the other alone or when combined.

Newman in view of Moncreiff does not explicitly disclose the following limitation, however,

McGloin teaches culling, by a culling module in the computer-based system, at least one consumer from the plurality of consumers based upon a similarity score calculated by the culling module, the similarity score based upon a ranking of the relevant merchants associated with the consumer industries, wherein the culling module iteratively calculates the similarity score and culls the at least one consumer from the plurality of consumers to remove dissimilar consumers from the plurality of consumers until a specified quantity of dissimilar consumers are removed from the plurality of consumers (see;  par. [0067] of McGloin teaches the removing (i.e. culling) of participants from a group based on a scoring, par. [0072] including limiting the size of the group to maintain a certain size,  par. [0042]-[0044] where the scoring is based on a similarity analysis through vectors between customers (i.e. similarity score), where the group par. [0032] takes into account an evaluation of the group (i.e. ranking) in order to determine customers that are the best to sell to (i.e. selling from a relevant merchant), par. [0032] where the analysis is done iteratively)

The Examiner notes that Newman teaches similar to the instant application deal with the analyzing market efforts. Specifically, Newman uses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights and as it comparable in certain respects to the instant application determining spend engagement and relevance of consumer transaction data and understanding the specific market it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Moncreiff provides the competitive business analysis and as it is comparable in certain respects to Newman which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, McGloin provides automated user evaluation and lifecycle management for digital products, services and content and as it is comparable in certain respects to Newman and Moncreiff which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Newman and Moncreiff discloses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights.  

McGloin discloses culling, by a culling module in the computer-based system, at least one consumer from the plurality of consumers based upon a similarity score calculated by the culling module, the similarity score based upon a ranking of the relevant merchants associated with the consumer industries, wherein the culling module iteratively calculates the similarity score and culls the at least one consumer from the plurality of consumers to remove dissimilar consumers from the plurality of consumers until a specified quantity of dissimilar consumers are removed from the plurality of consumers.

It would be obvious to one of ordinary skill in the art to include in the business marketing analysis (system/method/apparatus) of Newman and Moncreiff culling, by a culling module in the computer-based system, at least one consumer from the plurality of consumers based upon a similarity score calculated by the culling module, the similarity score based upon a ranking of the relevant merchants associated with the consumer industries, wherein the culling module iteratively calculates the similarity score and culls the at least one consumer from the plurality of consumers to remove dissimilar consumers from the plurality of consumers until a specified quantity of dissimilar consumers are removed from the plurality of consumers as taught by McGloin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Newman, Moncreiff, and McGloin teach the collecting of consumer transaction data in order to refer future opportunities and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 1 above, while Newman in view of Moncreiff in further view of McGloin teaches the method above, Newman further discloses a method having the limitations of,

refining, by the computer-based system, the recommending by providing feedback communications, feedback decisions and feedback operations (see; par. [0007], par. [0019]-[0020], and par. [0028]-[0029] of Newman teaches utilizing feedback to improve products and services or designs one for the customer).


	Referring to Claim 6, see discussion of claim 1 above, while Newman in view of Moncreiff in further view of McGloin teaches the method above, Newman further discloses a method having the limitations of,

determining, by the computer-based system, a relative relevance of the merchant industry by determining a number of the consumer industries that spend at the merchant industry divided by a total number of the consumer industries (see; par. [0039], and par. [0173] of Newman teaches determining a relevance of industries based on relative performance measures and provide an understanding customer sales in order to relevant customer spending).


	Referring to Claim 9, see discussion of claim 1 above, while Newman in view of Moncreiff in further view of McGloin teaches the method above, Newman further discloses a method having the limitations of,

identifying, by the computer-based system, business spending of the plurality of consumers (see; par. [0023] and par. [0094] of Newman teaches identifying spending related to 


	Referring to Claim 10, see discussion of claim 1 above, while Newman in view of Moncreiff in further view of McGloin teaches the method above, Newman further discloses a method having the limitations of,

Moncreiff teaches ordering, by the computer-based system, the merchant industries of the relevant merchants associated with business spending into a rank order (see; par. [0108] of Moncreiff teaches ordering based on rank growth of sales (i.e. spending)).

The Examiner notes that Newman teaches similar to the instant application deal with the analyzing market efforts. Specifically, Newman uses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights and as it comparable in certain respects to the instant application determining spend engagement and relevance of consumer transaction data and understanding the specific market it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Moncreiff provides the competitive business analysis and as it is comparable in certain respects to Newman which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Newman discloses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights.  However, Newman fails to disclose ordering, by the computer-based system, the merchant industries of the relevant merchants associated with business spending into a rank order.



It would be obvious to one of ordinary skill in the art to include in the business marketing analysis (system/method/apparatus) of Newman ordering, by the computer-based system, the merchant industries of the relevant merchants associated with business spending into a rank order as taught by Moncreiff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Newman and Moncreiff teach the collecting of marketing data related to a user transaction data in order to refer future opportunities and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 15, see discussion of claim 1 above, while Newman in view of Moncreiff in further view of McGloin teaches the method above, Newman further discloses a method having the limitations of,

determining the plurality of the consumers that are relevant is based on at least one of a geographic proximity or an industry code (see; par. [0022] and par. [0082] of Newman teaches determining multiple consumers that are relevant to the industry based on geographic location).


	Referring to Claim 19, Newman in view of Moncrieff in further view of McGloin teaches an article of manufacture.  Claim 19 recites the same or similar limitations as those addressed above in claim 1, Claim 19 is therefore rejected for the same reasons as set forth above in claim 1, except the following noted exception;

Computer readable medium (see; par. [0078] of Newman teaches a computer readable medium).


	Referring to Claim 20, Newman in view of Moncrieff in further view of McGloin teaches a system.  Claim 20 recites the same or similar limitations as those addressed above in claim 1, Claim 20 is therefore rejected for the same reasons as set forth above in claim 1, except the following noted exception;

a processor, a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations (see; par. [0078] of Newman teaches a computer and tangible storage medium performing the application).


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. Patent Publication 2005/0055275 A1) (hereafter Newman) in view of Moncreiff (U.S. Patent Publication 2009/0248490 A1) in further view of McGloin et al. (U.S. Patent Publication 2005/0283394 A1) (hereafter McGloin) in further view of ZHAO et al. (U.S. Patent Publication 2016/0180339 A1) (hereafter Zhao).

	Referring to Claim 2, see discussion of claim 1 above, while Newman in view of Moncreiff in further view of McGloin teaches the method above, Newman in view of Moncreiff in further view of McGloin does not explicitly disclose a method having the limitations of, however,

identifying, by the computer-based system, the relevant merchants that are suppressing a type of transaction account to create suppressor merchants (see; par. [0006]-[0007] of Zhao teaches identifying merchants that are suppressing transaction data with regard to certain characteristics such as specific merchants), and
notifying, by the computer-based system, the suppressor merchants about the plurality of consumers that are using the type of transaction account (see; par. [0018] and par. [0018] of Zhao teaches notifying regarding suppressed merchants regarding multiple consumers related to transaction type).

The Examiner notes that Newman teaches similar to the instant application deal with the analyzing market efforts. Specifically, Newman uses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights and as it comparable in certain respects to the instant application determining spend engagement and relevance of consumer transaction data and understanding the specific market it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Moncreiff provides the competitive business analysis and as it is comparable in certain respects to Newman which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, McGloin provides automated user evaluation and lifecycle management for digital products, services and content and as it is comparable in certain respects to Newman and Moncreiff which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Zhao provides the industry suppression of payment transactions and as it is comparable in certain respects to Newman, Moncreiff, and McGloin which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Newman, Moncreiff, and McGloin discloses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights.  However, Newman, Moncreiff, and McGloin fails to disclose identifying, by the computer-based system, the relevant merchants that are suppressing a type of transaction account to create suppressor merchants, and notifying, by the computer-based system, the suppressor merchants about the plurality of consumers that are using the type of transaction account.

Zhao discloses identifying, by the computer-based system, the relevant merchants that are suppressing a type of transaction account to create suppressor merchants, and notifying, by the computer-based system, the suppressor merchants about the plurality of consumers that are using the type of transaction account.

It would be obvious to one of ordinary skill in the art to include in the business marketing analysis (system/method/apparatus) of Newman, Moncreiff, and McGoin identifying, by the computer-based system, the relevant merchants that are suppressing a type of transaction account to create suppressor merchants, and notifying, by the computer-based system, the suppressor merchants about the plurality of consumers that are using the type of transaction account as taught by Zhao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Newman, Moncreiff, McGloin and Zhao teach the collecting of transaction data in order to refer future opportunities and they do not contradict or diminish the other alone or when combined.


Claims 3, 4, 7, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. Patent Publication 2005/0055275 A1) (hereafter Newman) in view of Moncreiff (U.S. Patent Publication 2009/0248490 A1) in further view of McGloin et al. (U.S. .

	Referring to Claim 3, see discussion of claim 1 above, while Newman in view of Moncreiff in further view of McGloin teaches the method above, Newman in view of Moncreiff in further view of McGloin does not explicitly disclose a method having the limitations of, however,
Ravichandran teaches determining, by the computer-based system, the relevant merchants that engage in business-to-business transactions based on a logistic regression model (see; par. [0149], par. [0488], and par. [0495] of Ravichandran teaches determining applicable merchants that engage in business transactions using logistic regression models).

The Examiner notes that Newman teaches similar to the instant application deal with the analyzing market efforts. Specifically, Newman uses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights and as it comparable in certain respects to the instant application determining spend engagement and relevance of consumer transaction data and understanding the specific market it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Moncreiff provides the competitive business analysis and as it is comparable in certain respects to Newman which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, McGloin provides automated user evaluation and lifecycle management for digital products, services and content and as it is comparable in certain respects to Newman and Moncreiff which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ravichandran analyzing 

Newman, Moncreiff, and McGloin discloses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights.  However, Newman, Moncreiff, and McGloin fails to disclose determining, by the computer-based system, the relevant merchants that engage in business-to-business transactions based on a logistic regression model.

Ravichandran discloses determining, by the computer-based system, the relevant merchants that engage in business-to-business transactions based on a logistic regression model.

It would be obvious to one of ordinary skill in the art to include in the business marketing analysis (system/method/apparatus) of Newman, Moncreiff, and McGloin determining, by the computer-based system, the relevant merchants that engage in business-to-business transactions based on a logistic regression model as taught by Ravichandran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Newman, Moncreiff, McGloin, and Ravichandran teach the collecting of transaction data in order to refer future opportunities and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 1 above, while Newman in view of Moncreiff in further view of McGloin teaches the method above, Newman in view of Moncreiff 
Ravichandran teaches promoting, by the computer-based system, a first subset of the transactions based on blocking a second subset of the transactions, presenting offers for alternative transaction accounts and providing incentives to improve a transaction network associated with the plurality of consumers and the relevant merchants (see; par. [0358] of Ravichandran teaches providing offers and incentives to customers that utilizing a third party to that is identified as a subset of total customers serviced).

The Examiner notes that Newman teaches similar to the instant application deal with the analyzing market efforts. Specifically, Newman uses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights and as it comparable in certain respects to the instant application determining spend engagement and relevance of consumer transaction data and understanding the specific market it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Moncreiff provides the competitive business analysis and as it is comparable in certain respects to Newman which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, McGloin provides automated user evaluation and lifecycle management for digital products, services and content and as it is comparable in certain respects to Newman and Moncreiff which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ravichandran analyzing client data and transactions by providing retention analysis and as it is comparable in certain respects to Newman, Moncreiff, and McGloin which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is 

Newman, Moncreiff, and McGloin discloses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights.  However, Newman, Moncreiff, and McGloin fails to disclose promoting, by the computer-based system, a first subset of the transactions based on blocking a second subset of the transactions, presenting offers for alternative transaction accounts and providing incentives to improve a transaction network associated with the plurality of consumers and the relevant merchants.

Ravichandran discloses promoting, by the computer-based system, a first subset of the transactions based on blocking a second subset of the transactions, presenting offers for alternative transaction accounts and providing incentives to improve a transaction network associated with the plurality of consumers and the relevant merchants.

It would be obvious to one of ordinary skill in the art to include in the business marketing analysis (system/method/apparatus) of Newman, Moncreiff, and McGloin promoting, by the computer-based system, a first subset of the transactions based on blocking a second subset of the transactions, presenting offers for alternative transaction accounts and providing incentives to improve a transaction network associated with the plurality of consumers and the relevant merchants as taught by Ravichandran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Newman, Moncreiff, McGloin, and Ravichandran teach the collecting of transaction data in order to refer future opportunities and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Newman in view of Moncreiff in further view of McGloin teaches the method above, Newman in view of Moncreiff 
Ravichandran teaches identifying, by the computer-based system, a benchmark competitive consumer from the consumer industry (see; par. [0474] and par. [0480] of Ravichandran teaches an analysis used to identify competitors using data such as offers from competitors, marketing of competitors, and effect on retention (i.e. benchmark data)).

The Examiner notes that Newman teaches similar to the instant application deal with the analyzing market efforts. Specifically, Newman uses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights and as it comparable in certain respects to the instant application determining spend engagement and relevance of consumer transaction data and understanding the specific market it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Moncreiff provides the competitive business analysis and as it is comparable in certain respects to Newman which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, McGloin provides automated user evaluation and lifecycle management for digital products, services and content and as it is comparable in certain respects to Newman and Moncreiff which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ravichandran analyzing client data and transactions by providing retention analysis and as it is comparable in certain respects to Newman, Moncreiff, and McGloin which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Newman, Moncreiff, and McGloin discloses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights.  However, Newman, Moncreiff, and McGloin fails to disclose identifying, by the computer-based system, a benchmark competitive consumer from the consumer industry.

Ravichandran discloses identifying, by the computer-based system, a benchmark competitive consumer from the consumer industry.

It would be obvious to one of ordinary skill in the art to include in the business marketing analysis (system/method/apparatus) of Newman, Moncreiff, and McGloin identifying, by the computer-based system, a benchmark competitive consumer from the consumer industry as taught by Ravichandran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Newman, Moncreiff, McGloin, and Ravichandran teach the collecting of transaction data in order to refer future opportunities and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 1 above, while Newman in view of Moncreiff in further view of McGloin teaches the method above, Newman in view of Moncreiff in further view of McGloin does not explicitly disclose a method having the limitations of, however,
Ravichandran teaches a communication bus disposed in logical communication with a relevant merchant/consumer industry identifier, a referral generator, a benchmark competitor/merchant identifier and a referral delivery interface (see; par. [0474], and par. [0480] of Ravichandran teaches communication regarding merchants that include competitive analysis (i.e. benchmarking) and the management of referrals), and
a bus controller disposed in logical communication with the communication bus and configured to direct communication among the relevant merchant/consumer industry identifier, the referral generator, the benchmark competitor/merchant identifier and the referral delivery interface (see; par. [0111], par. [0341], par. [0474], par. [0475], and par. [0480] of Ravichandran teaches managing the communication for relevant merchant and customer data which includes referral information, and competitive analysis regarding the referral information).

The Examiner notes that Newman teaches similar to the instant application deal with the analyzing market efforts. Specifically, Newman uses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights and as it comparable in certain respects to the instant application determining spend engagement and relevance of consumer transaction data and understanding the specific market it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Moncreiff provides the competitive business analysis and as it is comparable in certain respects to Newman which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, McGloin provides automated user evaluation and lifecycle management for digital products, services and content and as it is comparable in certain respects to Newman and Moncreiff which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ravichandran analyzing client data and transactions by providing retention analysis and as it is comparable in certain respects to Newman, Moncreiff, and McGloin which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Ravichandran discloses a communication bus disposed in logical communication with a relevant merchant/consumer industry identifier, a referral generator, a benchmark competitor/merchant identifier and a referral delivery interface, and a bus controller disposed in logical communication with the communication bus and configured to direct communication among the relevant merchant/consumer industry identifier, the referral generator, the benchmark competitor/merchant identifier and the referral delivery interface.

It would be obvious to one of ordinary skill in the art to include in the business marketing analysis (system/method/apparatus) of Newman, Moncreiff, and McGloin a communication bus disposed in logical communication with a relevant merchant/consumer industry identifier, a referral generator, a benchmark competitor/merchant identifier and a referral delivery interface, and a bus controller disposed in logical communication with the communication bus and configured to direct communication among the relevant merchant/consumer industry identifier, the referral generator, the benchmark competitor/merchant identifier and the referral delivery interface as taught by Ravichandran since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Newman, Moncreiff, McGloin, and Ravichandran teach the collecting of transaction data in order to refer future opportunities and they do not contradict or diminish the other alone or when combined.


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. Patent Publication 2005/0055275 A1) (hereafter Newman) in view of Moncreiff (U.S. Patent Publication 2009/0248490 A1) in further view of McGloin et al. (U.S. Patent Publication 2005/0283394 A1) (hereafter McGloin) in further view of Granville, III (U.S. Patent Publication 2013/0046607 A1) (hereafter Granville).

	Referring to Claim 11, see discussion of claim 1 above, while Newman in view of Moncreiff in further view of McGloin teaches the method above, Newman in view of Moncreiff does not explicitly disclose a method having the limitations of, however,

Moncreiff teaches ordering, by the computer-based system, the merchant industries of the relevant merchants associated with business spending into a rank order, (see; par. [0108] of Moncreiff teaches ordering based on rank growth of sales (i.e. spending)).

The Examiner notes that Newman teaches similar to the instant application deal with the analyzing market efforts. Specifically, Newman uses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights and as it comparable in certain respects to the instant application determining spend engagement and relevance of consumer transaction data and understanding the specific market it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Moncreiff provides the competitive business analysis and as it is comparable in certain respects to Newman which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Moncreiff discloses ordering, by the computer-based system, the merchant industries of the relevant merchants associated with business spending into a rank order.

It would be obvious to one of ordinary skill in the art to include in the business marketing analysis (system/method/apparatus) of Newman ordering, by the computer-based system, the merchant industries of the relevant merchants associated with business spending into a rank order as taught by Moncreiff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Newman and Moncreiff teach the collecting of marketing data related to a user transaction data in order to refer future opportunities and they do not contradict or diminish the other alone or when combined.

Newman in view of Moncreiff in further view of McGloin does not explicitly disclose the following limitations, however,

Granville teaches in response to a four variable index comprising: a first variable comprising a number of the plurality of consumers from the consumer industry transacting in the merchant industry (see; par. [0014] of Granville teaches a variable looks at the number of customers providing transactions with specific businesses), and
a second variable comprising a number of the plurality of consumers who have the merchant industry as one of the top ten industries by at least one of volume or expenditure (see; par. [0024], and par. [0080] of Granville teaches a variable that takes into account the volume of expenditure at specific businesses (i.e. seen as customer prefers business i.e. top ten)), and
a third variable comprising a percentage of the plurality of consumers who have the merchant industry as one of the top ten industries by the at least one of volume or expenditure (see; par. [0024], and par. [0080] of Granville teaches a variable including a percentage of transaction with specific merchants (i.e. seen as customer prefers business i.e. top ten), and
a fourth variable comprising a rank of the consumer industry that is transacting in the merchant industry among all the consumer industries transacting in the merchant industry (see; par. [0034]-[0035] of Granville teaches a variable that ranks transactions of a user in a particular market).

The Examiner notes that Newman teaches similar to the instant application deal with the analyzing market efforts. Specifically, Newman uses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights and as it comparable in certain respects to the instant application determining spend engagement and relevance of consumer transaction data and understanding the specific market it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Moncreiff provides the competitive business analysis and as it is comparable in certain respects to Newman which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, McGloin provides automated user evaluation and lifecycle management for digital products, services and content and as it is comparable in certain respects to Newman and Moncreiff which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Granville provides communicate offer option via messaging in real time with processing of payment transaction and as it is comparable in certain respects to Newman, Moncreiff, and McGloin which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This 

Newman, Moncreiff, and McGloin discloses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights.  However, Newman, Moncreiff, and McGloin fails to disclose in response to a four variable index comprising: a first variable comprising a number of the plurality of consumers from the consumer industry transacting in the merchant industry, a second variable comprising a number of the plurality of consumers who have the merchant industry as one of the top ten industries by at least one of volume or expenditure, a third variable comprising a percentage of the plurality of consumers who have the merchant industry as one of the top ten industries by the at least one of volume or expenditure, and a fourth variable comprising a rank of the consumer industry that is transacting in the merchant industry among all the consumer industries transacting in the merchant industry.

Granville discloses in response to a four variable index comprising: a first variable comprising a number of the plurality of consumers from the consumer industry transacting in the merchant industry, a second variable comprising a number of the plurality of consumers who have the merchant industry as one of the top ten industries by at least one of volume or expenditure, a third variable comprising a percentage of the plurality of consumers who have the merchant industry as one of the top ten industries by the at least one of volume or expenditure, and a fourth variable comprising a rank of the consumer industry that is transacting in the merchant industry among all the consumer industries transacting in the merchant industry.

It would be obvious to one of ordinary skill in the art to include in the business marketing analysis (system/method/apparatus) of Newman, Moncreiff, and McGloin in response to a four variable index comprising: a first variable comprising a number of the plurality of consumers from the consumer industry transacting in the merchant industry, a second variable comprising a number of the plurality of consumers who have the merchant industry as one of the top ten industries by at least one of volume or expenditure, a third variable comprising a percentage of the plurality of consumers who have the merchant industry as one of the top ten industries by the .


Claims 12, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. Patent Publication 2005/0055275 A1) (hereafter Newman) in view of Moncreiff (U.S. Patent Publication 2009/0248490 A1) in further view of McGloin et al. (U.S. Patent Publication 2005/0283394 A1) (hereafter McGloin) in further view of GRIMES (U.S. Patent Publication 2010/0106598 A1) (hereafter Grimes).

	Referring to Claim 12, discussion of claim 1 above, while Newman in view of Moncreiff in further view of McGloin teaches the method above, Newman in view of Moncreiff in further view of McGloin does not explicitly disclose a method having the limitations of, however,

Grimes teaches the plurality of consumers at least one of spend greater than a first threshold amount via the transaction account or exhibit a quotient of spending over revenue greater than a first threshold percent (see; par. [0194] of Grimes teaches multiple consumers has a recorded spending above a level over a specific threshold).



Newman, Moncreiff, and McGloin discloses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights.  However, Newman, Moncreiff, and McGloin fails to disclose the plurality of consumers at least one of spend greater than a first threshold amount via the transaction account or exhibit a quotient of spending over revenue greater than a first threshold percent.



It would be obvious to one of ordinary skill in the art to include in the business marketing analysis (system/method/apparatus) of Newman, Moncreiff, and McGloin in response to the plurality of consumers at least one of spend greater than a first threshold amount via the transaction account or exhibit a quotient of spending over revenue greater than a first threshold percent as taught by Grimes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Newman, Moncreiff, McGloin and Grimes teach the collecting of marketing data related to a user transaction data in order to refer future opportunities and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 16, see discussion of claim 1 above, while Newman in view of Moncreiff in further view of McGloin teaches the method above, Newman does not explicitly disclose a method having the limitations of, however,

Moncreiff teaches ordering, by the computer-based system, the merchant list according to a relevancy factor set (see; par. [0114] of Moncreiff teaches relevant factors compare a business to its competitors to determine the relevant factors of a transaction).

Newman in view of Moncreiff in further view of McGloin does not explicitly disclose the following limitations, however,

Grimes teaches determining, by the computer-based system, a competitor list of the consumer competitors (see; par. [0082] of Grimes teaches profiling aggregate competitor a competitor groupings), and		
identifying, by the computer-based system, a merchant list of the relevant merchants that transact with the competitor list (see; par. [0191] of Grimes teaches identifying a merchant list of the creating a list of merchants and a transaction and has a disclosed competitor list).

The Examiner notes that Newman teaches similar to the instant application deal with the analyzing market efforts. Specifically, Newman uses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights and as it comparable in certain respects to the instant application determining spend engagement and relevance of consumer transaction data and understanding the specific market it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Moncreiff provides the competitive business analysis and as it is comparable in certain respects to Newman which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, McGloin provides automated user evaluation and lifecycle management for digital products, services and content and as it is comparable in certain respects to Newman and Moncreiff which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Grimes provides targeting marketing offers with a transaction display of an online portal and as it is comparable in certain respects to Newman, Moncreiff, and McGloin which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Newman, Moncreiff, and McGloin discloses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights.  However, Newman, Moncreiff, and McGloin fails to disclose determining, by the 

Grimes discloses determining, by the computer-based system, a competitor list of the consumer competitors, and identifying, by the computer-based system, a merchant list of the relevant merchants that transact with the competitor list.

It would be obvious to one of ordinary skill in the art to include in the business marketing analysis (system/method/apparatus) of Newman, Moncreiff, and McGloin determining, by the computer-based system, a competitor list of the consumer competitors, and identifying, by the computer-based system, a merchant list of the relevant merchants that transact with the competitor list as taught by Grimes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Newman, Moncreiff, McGloin and Grimes teach the collecting of marketing data related to a user transaction data in order to refer future opportunities and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 18, discussion of claim 1 above, while Newman in view of Moncreiff in further view of McGloin teaches the method above, Newman in view of Moncreiff in further view of McGloin does not explicitly disclose a method having the limitations of, however,

Grimes teaches determining that the merchant industry is a limited penetration merchant industry with fewer than a transaction count floor of transactions completed (see; par. [0215] of Grimes teaches determining a minimum a customer must spend in a transaction (i.e. count floor)).



Newman, Moncreiff, and McGloin discloses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights.  However, Newman, Moncreiff, and McGloin fails to disclose determining that the merchant industry is a limited penetration merchant industry with fewer than a transaction count floor of transactions completed.

Grimes discloses determining that the merchant industry is a limited penetration merchant industry with fewer than a transaction count floor of transactions completed.

It would be obvious to one of ordinary skill in the art to include in the business marketing analysis (system/method/apparatus) of Newman, Moncreiff, and McGloin determining that the merchant industry is a limited penetration merchant industry with fewer than a transaction count floor of transactions completed as taught by Grimes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Newman, Moncreiff, McGloin and Grimes teach the collecting of marketing data related to a user transaction data in order to refer future opportunities and they do not contradict or diminish the other alone or when combined.


Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. Patent Publication 2005/0055275 A1) (hereafter Newman) in view of Moncreiff (U.S. Patent Publication 2009/0248490 A1) in further view of McGloin et al. (U.S. Patent Publication 2005/0283394 A1) (hereafter McGloin) in further view of Dooley Maley et al. (U.S. Patent Publication 2012/0030109 A1) (hereafter Dooley Maley).

	Referring to Claim 14, discussion of claim 1 above, while Newman in view of Moncreiff in further view of McGloin teaches the method above, Newman in view of Moncreiff in further view of McGloin does not explicitly disclose a method having the limitations of, however,

Dooley Maley teaches identifying, by the computer-based system, one of the plurality of consumers that at least one of spends greater than a threshold amount in the consumer industry or that spends more than an income percentage of an income of the consumer in the consumer industry (see; par. [0095], and par. [0100] of Dooely Maley teaches identifying a 

The Examiner notes that Newman teaches similar to the instant application deal with the analyzing market efforts. Specifically, Newman uses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights and as it comparable in certain respects to the instant application determining spend engagement and relevance of consumer transaction data and understanding the specific market it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Moncreiff provides the competitive business analysis and as it is comparable in certain respects to Newman which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, McGloin provides automated user evaluation and lifecycle management for digital products, services and content and as it is comparable in certain respects to Newman and Moncreiff which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Dooley Maley provides dependent payment device and as it is comparable in certain respects to Newman, Moncreiff, and McGloin which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Newman, Moncreiff, and McGloin discloses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights.  However, Newman, Moncreiff, and McGloin fails to disclose identifying, by the computer-based system, one of the plurality of consumers that at least one of spends greater than 

Dooley Maley discloses identifying, by the computer-based system, one of the plurality of consumers that at least one of spends greater than a threshold amount in the consumer industry or that spends more than an income percentage of an income of the consumer in the consumer industry.

It would be obvious to one of ordinary skill in the art to include in the business marketing analysis (system/method/apparatus) of Newman, Moncreiff, and McGloin identifying, by the computer-based system, one of the plurality of consumers that at least one of spends greater than a threshold amount in the consumer industry or that spends more than an income percentage of an income of the consumer in the consumer industry as taught by Dooely Maley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Newman, Moncreiff, McGloin and Dooely Maley teach the collecting of marketing data related to a user transaction data in order to refer future opportunities and they do not contradict or diminish the other alone or when combined.


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. Patent Publication 2005/0055275 A1) (hereafter Newman) in view of Moncreiff (U.S. Patent Publication 2009/0248490 A1) in further view of McGloin et al. (U.S. Patent Publication 2005/0283394 A1) (hereafter McGloin) in further view of GRIMES (U.S. Patent Publication 2010/0106598 A1) (hereafter Grimes) in further view of Ginter et al. (U.S. Patent Publication 2006/0218651 A1) (hereafter Ginter).

Referring to Claim 17, see discussion of claim 16 above, while Newman in view of Moncreiff in further view of McGloin in further view of Grimes teaches the method above, Newman in view of Moncreiff in further view of McGloin in further view of Grimes does not explicitly disclose the following limitation, however,

Ginter teaches the relevancy factor set comprises a willingness to accept a transaction instrument, a transaction size and a number of consumers (see; par. [0109], par. [0314], and par. [0609] of Ginter teaches determining an acceptance of financial transactions taking into account the number of consumers and size of transaction).

The Examiner notes that Newman teaches similar to the instant application deal with the analyzing market efforts. Specifically, Newman uses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights and as it comparable in certain respects to the instant application determining spend engagement and relevance of consumer transaction data and understanding the specific market it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Moncreiff provides the competitive business analysis and as it is comparable in certain respects to Newman which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, McGloin provides automated user evaluation and lifecycle management for digital products, services and content and as it is comparable in certain respects to Newman and Moncreiff which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Grimes provides targeting marketing offers with a transaction display of an online portal and as it is comparable in certain respects to Newman, Moncreiff, and McGloin which evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights as well as the instant application it is viewed as analogous art and is 

Newman, Moncreiff, McGloin and Grimes discloses evaluating the cause and effect of advertising and marketing using card transactions, where the transaction data is utilized to determine customer insights.  However, Newman, Moncreiff, McGloin and Grimes fails to the relevancy factor set comprises a willingness to accept a transaction instrument, a transaction size and a number of consumers. 

Ginter discloses the relevancy factor set comprises a willingness to accept a transaction instrument, a transaction size and a number of consumers.

It would be obvious to one of ordinary skill in the art to include in the business marketing analysis (system/method/apparatus) of Newman, Moncreiff, McGloin and Grimes the relevancy factor set comprises a willingness to accept a transaction instrument, a transaction size and a number of consumers as taught by Ginter since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Newman, Moncreiff, McGloin, Grimes, and Ginter teach the collecting of marketing data related to a user transaction data in order to refer future opportunities and they do not contradict or diminish the other alone or when combined.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The Examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623